Citation Nr: 0835211	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cartilage 
deterioration, including as secondary to service-connected 
erythema multiforme.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1996 until 
August 2003.  Pursuant to a February 2004 administrative 
decision, the veteran's service from September 25, 1996 until 
September 24, 2000 was determined to be honorable and his 
service from September 25, 2000 until August 1, 2003 was 
determined to be dishonorable for purposes of establishing 
benefits from the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Columbia, South Carolina regional office (RO) of the VA which 
denied the veteran's cartilage deterioration service 
connection claim.

In February 2008, the Board remanded the veteran's claims for 
service connection for cartilage deterioration and major 
depressive disorder for further development.  In a June 2008 
rating decision the Appeals Management Center granted service 
connection for major depressive disorder.


FINDING OF FACT

Current cartilage deterioration has not been demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
cartilage deterioration, including as secondary to service-
connected erythema multiforme, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, the RO provided VCAA notice in an October 2004 
and an April 2006 letter.  The October 2004 letter notified 
the veteran of what evidence was required to substantiate his 
cartilage deterioration service connection claim.  The letter 
informed him of what evidence VA would obtain, what evidence 
he was expected to provide, and of what assistance the VA 
could provide the veteran in obtaining evidence from other 
agencies.  This letter met the duty to notify the veteran in 
accordance with Pelegrini.

The veteran has substantiated his status as a veteran for his 
period of honorable service.  The second and third elements 
of Dingess notice were provided in the October 2004 letter, 
and the remaining Dingess elements were provided in the April 
2006 letter.  The Court has held that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As notice on these issues was provided after the initial 
adjudication of the claim, there was timing defect with the 
notice.  The timing deficiency was remedied by the fact that 
the claim was readjudicated in June 2008.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  In addition, as the 
veteran's cartilage deterioration service connection claim is 
being denied, and no rating or effective date is being 
assigned, he has suffered no prejudice from the deficiency 
with regard to these elements.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service personnel records, 
service treatment records, and VA treatment records have been 
obtained.  The veteran has been afforded a relevant VA 
examination and a sufficient medical opinion has been 
obtained.

As there is no indication from the veteran that there is any 
outstanding pertinent medical evidence, the Board may proceed 
with consideration of the veteran's claim.

Cartilage Deterioration

The veteran contends that he has experienced cartilage 
deterioration as a result of medication he has been 
prescribed to treat his service-connected erythema 
multiforme, claimed as a skin condition.  He was granted 
service connection for this skin condition in a March 2006 
rating decision.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Claimants are barred from receipt of VA compensation benefits 
if their discharge or release from service is considered to 
have been issued under dishonorable conditions.  38 C.F.R. § 
3.12(d) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's September 1996 entrance examination was 
negative for any relevant abnormalities.  The remaining 
treatment records are negative for any complaints, treatments 
or diagnoses of cartilage deterioration.

A dual X-ray absorptiometry (DXA) study conducted in November 
2006 found that the veteran's bone density was normal except 
in the lumbar spine region.

At a May 2008 VA joint examination it was noted that the 
veteran was originally diagnosed with erythema multiform in 
1998 and that he reported joint pain soon after this 
diagnosis.  He denied any traumatic injuries, swelling, joint 
instability or joint pain prior to his military service.  He 
described daily joint pain.  He reported being unemployed, 
which he attributed to his skin condition, and denied that 
his daily activities were affected by his joint pain.  

Physical examination revealed significant disfiguring skin 
disease that was diffuse and present on all of the veteran's 
extremities.  Active synovitis, signs of inflammatory 
arthritis, crepitus, limitation of motion or other chronic 
deformities were negative for any joint.  Hand X-rays were 
negative for any erosive disease or inflammatory arthritis.  
The examiner opined that due to the veteran's 10 year history 
of prednisone use to treat his skin condition, he now 
suffered from a drug-induced osteopenia.  (Osteopenia is 
reduced bone mass.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1202 (28th ed.1994)).  

The examiner concluded that no cartilage deterioration was 
present "whatsoever" from "the underlying disease itself 
or the medication used."  Cartilage deterioration was not 
diagnosed.

The veteran's VA treatment records dated between September 
2004 and May 2008 were otherwise negative for any complaints, 
treatments, or diagnoses of cartilage deterioration.

No competent medical evidence has been presented indicating 
that the veteran suffers from cartilage deterioration.  
Further, no medical professional has linked the veteran's 
complaints of cartilage deterioration to either an in-service 
disease or injury or to his service-connected erythema 
multiforme.  The contemporaneous treatment records contain no 
evidence of cartilage deterioration.

As a lay person, the veteran is competent to report his 
symptoms, but would not be competent to diagnose cartilage 
deterioration.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Based upon the absence of any competent findings of current 
cartilage deterioration, reasonable doubt does not arise and 
the claim must be denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for cartilage 
deterioration, including as secondary to service-connected 
erythema multiforme, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


